DETAILED ACTION
          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on May 9, 2022 has been entered. Claims 1-7, 9, and 11- 15 were amended. Claims 16-20 were added. As a result, claims 1-20 are pending, of which claims 1, 7 and 12 are in independent form.

Applicant’s amendments to the Specification, paragraphs [0026], [0065], [0020] and [0043] obviate the specification objection. Therefore, the objection is withdrawn.

Applicant’s amendment regarding claims 1- 2, 4. And 12 obviates the claim objection, therefore the claim objection is withdrawn.

Applicant’s amendment regarding claims 12-15 obviates the claim rejection, therefore the claim rejection under 35 USC § 101 is withdrawn.

Applicant’s amendment regarding claims 1-6 obviates the claim rejection, therefore the claim rejection under 35 USC § 112 is withdrawn.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pistoia et al. (US 2014/0090069 A1) in view of Polyakov et al. (US 8,863,284 B1).

In regards to claim 1, Pistoia discloses a method, comprising: 
receiving issue data representing a plurality of issues identified by a security scan of an application (Pistoia, para. 0009, comprising vulnerability path length, that limits a number of detected vulnerabilities to generate a limited set of vulnerabilities associated with the feature set); and
processing the issue data in a processor-based machine to retrain a classifier (Pistoia, fig. 5, item 400 and para. 0044, a classifier training module 400 may be employed to provide online updates to classifier 510, such that particular features relating to the customer's codebase 308 may be discovered and adapted to), comprising:
 identifying a subset of the plurality of issues identified by the security scan for human auditing (Pistoia, Para. 0010, comparing a number of vulnerabilities per line of code found with the limited set of vulnerabilities to a known statistical representation of vulnerability prevalence based on a manual analysis, note the vulnerability was identified by an initial security analysis before a human analysis which can interpreted as human auditing), 
 retraining the classifier based on the audited issue data (Pistoia, para.0041, Block 204 uses a subset of those vulnerabilities as described above in FIG. 1 to train a classifier that closely matches the actual vulnerability distribution); and using the retrained classifier to classify at least one issue of the plurality of issues identified by the security scan other than the subset of the plurality of issues identified by the security scan (Pistoia, para.0041, Block 206 then tests the accuracy on the remaining applications to determine whether the trained classifier is accurate outside the bounds of the training subset. It should be noted that blocks 204 and 206 may be repeated using different subsets of the applications to find an optimal classifier).  
Pistoia fails to disclose storing audited issue data representing a result of human auditing for the subset of the plurality of issues identified by the security scan for human auditing;  		                  However, Polyakov teaches storing audited issue data representing a result of human auditing for the subset of the plurality of issues identified by the security scan for human auditing (Polyakov, Col. 4, lines 56-67, the received client data (e.g., potentially malicious files and optionally metadata about the potentially malicious files) is transmitted to Expert Analysis Module 150 via Expert Analysis Interface 149 and is analyzed at Expert Analysis Module 150 (e.g., an automated security analysis program running at Security Server System 106 and/or human security experts, and Col. 5, lines 1-9, Client System 102 to remove or quarantine malicious files)); Pistoia and Polyakov are both considered to be analogous to the claimed invention because they are in the same field of invention of retraining a classifier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Polyakov to include storing audited issue data representing a result of human auditing for the subset of the plurality of issues identified by the security scan for human auditing (Polyakov, Col. 4, lines 56-67 and Col. 5, lines 1-9). Doing so would aid using private heuristic information that is not shared with clients enables Security Server System 106 to avoid inadvertently sharing advanced heuristic information with potential creators of malicious files, because Security Server System 106 can use the private heuristic information to improve the detection of malicious files at clients without making the private heuristic information publicly available (Col. 9, lines 65-67 and Col. 10, lines 1-5).

In regards to claim 2, the combination of Pistoia and Polyakov teaches the method of claim 1, further comprising parsing the issue data, for at least one of the plurality of issues identified by the security scan (Pistoia, para. 0007, a known vulnerability distribution and an initial feature set; and a processor configured to run an initial security analysis on a training codebase to generate a set of vulnerabilities associated with the training codebase), to determine a predetermined set of features for the at least one of the plurality of issues and generate an unclassified dataset based at least in part on the predetermined set of features (Pistoia, para. 0013, to analyze the program with the feature set to limit a number of detected vulnerabilities to generate a limited set of vulnerabilities associated with the feature set), wherein identifying the subset of plurality of issues identified by the security scan for human auditing comprises processing the unclassified dataset (Pistoia, para. 0041, Block 204 uses a subset of those vulnerabilities as described above in FIG. 1 to train a classifier that closely matches the actual vulnerability distribution).  

In regards to claim 3, the combination of Pistoia and Polyakov teaches the method of claim 2, wherein: storing the audited issue data comprises augmenting a portion of the unclassified dataset corresponding to the subset of the plurality of issues identified by the security scan with classifications by the human auditing to provide a classified dataset (Pistoia, para. 0014, The classifier training module includes a memory configured to store a known statistical representation of vulnerability prevalence and an initial feature set comprising vulnerability path length); and retraining the classifier based at least in part on the classified dataset (Pistoia, fig. 3 and para. 0042, Block 304 continues to train the classifier using the customer's own codebase, allowing it to be exposed to the peculiarities of the codebase and use those peculiarities as a basis for further refinement).  

In regards to claim 4, the combination of Pistoia and Polyakov teaches the method of claim 1, further comprising, for at least one of the issues of the plurality of issues identified by the security scan (Pistoia, para. 0009, includes training a classifier and scanning code using the classifier to locate potential vulnerabilities), determine a predetermined set of features for source code associated with the at least one of the issues of the plurality of issues identified by the security scan and generate an unclassified dataset based at least in part on the predetermined set of features (Pistoia, para. 0009, analyzing the program with a feature set, comprising vulnerability path length, that limits a number of detected vulnerabilities to generate a limited set of vulnerabilities associated with the feature set), wherein identifying the subset of the plurality of issues identified by the security scan for human auditing comprises processing the unclassified dataset (Pistoia, para. 0041, Block 204 uses a subset of those vulnerabilities as described above in FIG. 1 to train a classifier that closely matches the actual vulnerability distribution).  

In regards to claim 5, the combination of Pistoia and Polyakov teaches the method of claim 4, wherein determining the predetermined set of features for the source codes comprises determining metrics for constructs of the source code (Pistoia, para. 0010, Training a classifier includes running an initial security analysis on a training codebase comprising a first set of applications and a user's local codebase to generate a set of vulnerabilities associated with the training codebase; analyzing the program with a feature set).  

In regards to claim 6, the combination of Pistoia and Polyakov teaches the method of claim 1, wherein the result of human auditing identifies whether one or more issues of the subset of the plurality of issues identified by the security scan for human auditing are out of scope (Pistoia, para. 0041, cations to determine whether the trained classifier is accurate outside the bounds of the training subset).  

In regards to claim 16, the combination of Pistoia and Polyakov teaches the method of claim 1, further comprising prioritizing each of the plurality of issues (Col. 5, lines 49-60, such as blacklist(s), whitelist(s) and/or programmatic heuristics for identifying suspicious files and activity; Threat-Identification Information Transfer Module 222 for transferring threat-identification information to Security Server System 106 and Security Manager System 104; note classifying the security file to blacklist and whitelist(s) cancan interpret as prioritizing the issue). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Polyakov to include further comprising prioritizing each of the plurality of issues (Col. 5, lines 49-60). Doing so would aid using private heuristic information that is not shared with clients enables Security Server System 106 to avoid inadvertently sharing advanced heuristic information with potential creators of malicious files, because Security Server System 106 can use the private heuristic information to improve the detection of malicious files at clients without making the private heuristic information publicly available (Col. 9, lines 65-67 and Col. 10, lines 1-5).

In regards to claim 18, the combination of Pistoia and Polyakov teaches the method of claim 1, further comprising storing the audited issue data in records for the subset of the plurality of issues identified by the security scan for human auditing (Col. 4, lines 1-7, information about suspicious files is stored as Threat-Identification Information 116, which includes information identifying suspicious files). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Polyakov to include further comprising storing the audited issue data in records for the subset of the plurality of issues identified by the security scan for human auditing (Col. 4, lines 1-7). Doing so would aid using private heuristic information that is not shared with clients enables Security Server System 106 to avoid inadvertently sharing advanced heuristic information with potential creators of malicious files, because Security Server System 106 can use the private heuristic information to improve the detection of malicious files at clients without making the private heuristic information publicly available (Col. 9, lines 65-67 and Col. 10, lines 1-5).

Claims 7- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pistoia et al. (US 2014/0090069 A1) in view of Williams, JR. et al. (US 2015/0254555 A1).
In regards to claim 7, Pistoia discloses an article comprising a non-transitory computer readable storage medium to store instructions that when executed by a processor-based machine cause the processor-based machine to (Pistoia, para. 0034): receive issue data, the issue data representing an issue identified by a security scan of an application (Pistoia, para. 0009, comprising vulnerability path length, that limits a number of detected vulnerabilities to generate a limited set of vulnerabilities associated with the feature set), and the issue data representing attributes of the issue (Pistoia, para. 0040, This follows from the fact that security findings are highly structured with well-known attributes and clear semantics. These attributes include the issue type, its severity, its exploitability, the flow steps it includes, etc); apply a machine classifier to the issue data to generate classified issue data in order to prioritize the issue (Pistoia, para. 0044, a classifier 510 is used to prioritize and/or filter the vulnerabilities according to a feature set); and retrain the machine classifier based on the additional issue data (Pistoia, para.0041, Block 204 uses a subset of those vulnerabilities as described above in FIG. 1 to train a classifier that closely matches the actual vulnerability distribution).  
Pistoia fails to disclose based at least in part on a human audit of the classified issue data, generate additional issue data representing a priority correction for the issue.
However, Williams teaches based at least in part on a human audit of the classified issue data (Williams, Para. 0164 and Para. 202, the file has been reviewed by a Domain Expert as being malicious, and a Base64 type of exploit was detected), generate additional issue data representing a priority correction for the issue (Williams, Para. 0164 and Para. 202, the system can use a new data table having columns corresponding to different and/or a larger number of attributes, as well as a larger number of rows). Pistoia and Williams, Jr. are both considered to be analogous to the claimed invention because they are in the same field of invention of retraining a classifier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Williams, Jr. to include based at least in part on a human audit of the classified issue data (Williams, Para. 0164 and Para. 202, the file has been reviewed by a Domain Expert as being malicious, and a Base64 type of exploit was detected), generate additional issue data representing a priority correction for the issue (Williams, Para. 0164 and Para. 202). Doing so would aid through repeated training processes, the system may be trained on an increasing number of samples of incorrectly predicted data elements with correct-classes applied (labeling conflicts), and the system eventually may acquire knowledge to deal with these previously-unknown data characteristics. Using this iterative refinement process, a system continuously improves its scoring predictions, and may ultimately reach the accuracy level of a human expert (Williams, Para. 0168).
In regards to claim 8, the combination of Pistoia and Williams teaches the article of claim 7, wherein the attributes comprise attributes provided by the security scan (Pistoia, para. 0040, This follows from the fact that security findings are highly structured with well-known attributes and clear semantics).  

In regards to claim 9, the combination of Pistoia and Williams teaches the article of claim 8, wherein the attributes comprise at least one of the following: a type associated with the issue, a confidence associated with the security scan, a severity associated with the issue, and a flow metric associated with the application (Pistoia, para. 0040, These attributes include the issue type, its severity, its exploitability, the flow steps it includes, etc.).  

In regards to claim 10, the combination of Pistoia and Williams teaches the article of claim 7, wherein the attributes comprise attributes identified by the security scan and attributes of source code associated with the issue (Pistoia, fig 1, para. 0040, the fact that security findings are highly structured with well-known attributes and these attributes include the issue type).  

In regards to claim 11, the combination of Pistoia and Williams teaches the article of claim 10, wherein the attributes of the source code associated with the issue comprise a number of exceptions (Pistoia, para. 0030, Similarly, a “real” vulnerability often has a locality feature, such that the vulnerability doesn't cross through the boundaries of many code modules), a number of input parameters (Pistoia, para. 0044, (by having a path length longer than a feature path length), a number of statements (Pistoia, para. 0039, portion of code, which comprises one or more executable instructions for implementing the specified logical function(s)), a presence of a throw statement (Pistoia, para. 0039, portion of code, which comprises one or more executable instructions for implementing the specified logical function(s)), a nesting depth (Pistoia, para. 0032, Once the loop halts at block 108, block 112 sets the feature configuration according to the feature set that produced the highest score), a number of exception branches (Pistoia, para. 0024, If both F1 and F2 are used, where F1 is set to value 11 and F2 forbids code location X, then static analysis converges on 0.105 XSS vulnerabilities per code location and 0.2005 SQLi vulnerabilities per code location) and an output type (Pistoia, para. 0009, running an initial security analysis on a training codebase to generate a set of vulnerabilities associated with the training codebase).  
In regards to claim 12, Pistoia discloses a system comprising: one or more processors to provide a classified dataset, the one or more processor configured to (Pistoia, para. 0011), Jr., fig. 3, items, 302 and 312): receive data representing an output of an application security scan, the output identifying security issues (Pistoia, para. 0009, comprising vulnerability path length, that limits a number of detected vulnerabilities to generate a limited set of vulnerabilities associated with the feature set), generate an unclassified issue dataset identifying the identified security issues and for each identified security issue (Pistoia, para. 0013, generate a set of vulnerabilities associated with the training codebase, to analyze the program with the feature set to limit a number of detected vulnerabilities to generate a limited set of vulnerabilities associated with the feature set), an associated set of features for each of the identified security issues (Pistoia, para. 0013, a limited set of vulnerabilities associated with the feature set); identify a subset of the identified security issues for human auditing (Pistoia, fig 2, para. 0040 and para. 0041, a set of applications are manually reviewed by security experts to determine an actual number of vulnerabilities in each); retrain a classifier based at least in part on a result of the human auditing for the subset of the identified security issues for human auditing; (Pistoia, para.0041, Block 204 uses a subset of those vulnerabilities as described above in FIG. 1 to train a classifier that closely matches the actual vulnerability distribution); and use the retrained classifier to classify at least one identified security issue of the identified security issues other than the subset of the identified security issues for human auditing (Pistoia, para.0041, Block 206 then tests the accuracy on the remaining applications to determine whether the trained classifier is accurate outside the bounds of the training subset. It should be noted that blocks 204 and 206 may be repeated using different subsets of the applications to find an optimal classifier).
Pistoia does not teach parse the output according to the identified security issues. However, Williams, Jr. teaches parse the output according to the identified security issues (Williams, Jr., col. 28, lines 40-44, Training and Testing Data is categorized as safe or malicious based on whether the data is known to be part of commonly used software source distributions that are considered safe, or have been evaluated as safe or malicious by a Domain Expert).                                                                           Pistoia and Williams, Jr. are both considered to be analogous to the claimed invention because they are in the same field of invention of retraining a classifier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Williams, Jr. to include parse the output according to the identified security issues (Williams, Jr., col. 28, lines 40-44). Doing so would aid a user, such as a Domain Expert, to adjusts the predicted output of the DLNN, that data element may be submitted to the training process of the Fast Learning Model, quickly modifying and improving future output of the Fast Learning Model. Subsequent runtime scoring of the Fast Learning Model may have a higher accuracy and confidence (compared to the DLNN) for data similar to the type that have been submitted through Fast Learning Model training process (see Williams, Jr., col. 27, lines 56-64). 
In regards to claim 13, the combination of Pistoia and Williams teaches the system of claim 12, wherein the one or more processors are further configured to provide a classified issue dataset based on the unclassified dataset (Pistoia, para. 0009, analyzing the program with a feature set that limits a number of detected vulnerabilities to generate a limited set of vulnerabilities associated with the feature set); and the subset of the identified security issues for human auditing (Pistoia, para. 0041, a set of applications are manually reviewed by security experts to determine an actual number of vulnerabilities in each. These manually generated statistics may be used to represent the known statistics of vulnerability prevalence. Block 204 uses a subset of those vulnerabilities as described above in FIG. 1 to train a classifier that closely matches the actual vulnerability distribution); and use the classified issue dataset to retrain the classifier (Pistoia, fig. 3 and para. 0042, Block 304 continues to train the classifier using the customer's own codebase, allowing it to be exposed to the peculiarities of the codebase and use those peculiarities as a basis for further refinement).  

In regards to claim 14, the combination of Pistoia and Williams teaches the system of claim 13, wherein the one or more processors are further configured to apply a random or pseudo random function to select the subset of the identified security issues for human auditing (Pistoia, para. 0040, security findings can be encoded along multiple dimensions which can interpret as a random or pseudo random function).  

In regards to claim 15, the combination of Pistoia and Williams teaches the system of claim 12, wherein the set of features associated with .   

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pistoia et al. (US 2014/0090069 A1) in view of Williams, JR. et al. (US 2015/0254555 A1), and further in view of Polyakov et al. (US 8,863.284 B1).

In regards to claim 17, Pistoia in view of Williams fails to teach the system of claim 12, further comprising prioritizing the security issues.
However, Polyakov teaches further comprising prioritizing the security issues (Polyakov, Col. 6, lines 60-65, Security Reports 322, including information about security issues (e.g., patterns of identified malicious files and potentially malicious files sent to Security Server System 106 for analysis)).  Pistoia, Williams and Polyakov are both considered to be analogous to the claimed invention because they are in the same field of invention of retraining a classifier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Polyakov to include further comprising prioritizing the security issues (Polyakov, Col. 6, lines 60-65). Doing so would aid using private heuristic information that is not shared with clients enables Security Server System 106 to avoid inadvertently sharing advanced heuristic information with potential creators of malicious files, because Security Server System 106 can use the private heuristic information to improve the detection of malicious files at clients without making the private heuristic information publicly available (Polyakov, Col. 9, lines 65-67 and Col. 10, lines 1-5).
 
In regards to claim 19, the combination of Pistoia, Williams and Polyakov teaches the system of claim 12, further comprising storing the result of the human auditing for the subset of the identified security issues for human auditing (Polyakov, Col. 4, lines 56-67 and Col. 5, lines 1-9, the received client data (e.g., potentially malicious files and optionally metadata about the potentially malicious files) is transmitted to Expert Analysis Module 150 via Expert Analysis Interface 149 and is analyzed at Expert Analysis Module 150 (e.g., an automated security analysis program running at Security Server System 106 and/or human security experts)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Polyakov to include further comprising storing the result of the human auditing for the subset of the identified security issues for human auditing (Polyakov, Col. 4, lines 56-67 and Col. 5, lines 1-9). Doing so would aid using private heuristic information that is not shared with clients enables Security Server System 106 to avoid inadvertently sharing advanced heuristic information with potential creators of malicious files, because Security Server System 106 can use the private heuristic information to improve the detection of malicious files at clients without making the private heuristic information publicly available (Polyakov, Col. 9, lines 65-67 and Col. 10, lines 1-5).

In regards to claim 20, the combination of Pistoia, Williams and Polyakov teaches the system of claim 19, wherein the result of the human auditing for the subset of the identified security issues for human auditing is stored in records (Polyakov, Col. 5 and Col. 6, Each of the above identified elements may be stored in one or more of the previously mentioned memory devices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pistoia to incorporate the teaching of Polyakov to include wherein the result of the human auditing for the subset of the identified security issues for human auditing is stored in records (Polyakov, Col. 5 and Col. 6). Doing so would aid using private heuristic information that is not shared with clients enables Security Server System 106 to avoid inadvertently sharing advanced heuristic information with potential creators of malicious files, because Security Server System 106 can use the private heuristic information to improve the detection of malicious files at clients without making the private heuristic information publicly available (Polyakov, Col. 9, lines 65-67 and Col. 10, lines 1-5).

                                                      Response to Arguments
Applicant’s amendment to claim1 filed on May 9, 2022 regarding “storing audited issue data representing a result of human auditing for the subset of the plurality of issues identified by the security scan for human auditing 
In response to applicant’s argument that Pistoia does not teach ‘’identifying a subset of the plurality of issues identified by the security scan for human auditing” in claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The cited prior art discloses ‘’identifying a subset of the plurality of issues identified by the security scan for human auditing” (Pistoia, Para. 0010). As best understood, Pistoia’s manually generated statics are not specifically generated from a set of application different from the application associated with the user’s codebase from which the set of vulnerabilities are generated. The applicant’s argument is not persuasive. The examiner maintains the rejection.
Regarding the combination of Pistoia and Williams with respect to claim 7, it is applicant’s opinion that since it is not classified issue data from which the additional data is being generated. As best understood, based on the data corresponding to the observed classification errors, a confidence value may be generated and associated with the classification of the data by the fast learning model. Pistoia teaches the limitation “retrain the machine classifier based on the additional issue data”. By repeating using different subsets of the applications to retrain an optimal classifier. The applicant’s argument is not persuasive. The examiner maintains the rejection. 
Regarding the combination of Pistoia and Williams with respect to dependent claims 2 and 13, the applicant has provided no evidence to the contrary that would indicate why the cited prior art Pistoia reference does not teach “identifying the subset of plurality of issues identified by the security scan for human auditing comprises processing the unclassified dataset”. It is obvious that dataset is unclassified prior to the human auditing. Therefore, the applicant’s argument is not persuasive and it’s conclusory. The examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496